Citation Nr: 1136131	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-19 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from November 1950 to November 1952.  In 1983, the Veteran legally changed his name to Buck. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Board remanded the case for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

After the RO issued a statement of the case in May 2010 on the claim of service connection for residuals of a traumatic brain injury, the Veteran did not file a substantive appeal.  As the Veteran did not perfect the appeal by filing a substantive appeal and the RO has not taken any action to indicate to the Veteran that the claim remains on appeal, the requirement that there be a substantive appeal is not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

In April 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  In June 2011, the Veteran and his representative were provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument, but no additional evidence or argument has been presented.  



FINDINGS OF FACT

1. A low back disability, spondylolisthesis of L4-L5, degenerative disc disease, and degenerative joint disease, was not affirmatively shown to have been present in service; a low back disability, degenerative joint disease, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service; a low back disability, spondylolisthesis of L4-L5, degenerative disc disease, and degenerative joint disease, first diagnosed after service beyond the one year presumptive period for a degenerative joint disease as a chronic disease, is unrelated to an injury or disease or event in service; and a low back disability, spondylolisthesis of L4-L5, degenerative disc disease, and degenerative joint disease, is not caused by or made worse by service-connected right knee disability.

2.  A left knee disability, arthritic changes and patellofemoral syndrome, was not affirmatively shown to have been present in service; a left knee disability, arthritic changes, as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service; a left knee disability, arthritic changes and patellofemoral syndrome, first diagnosed after service beyond the one year presumptive period for arthritic changes as a chronic disease, is unrelated to an injury or disease or event in service; and a left knee disability, arthritic changes and patellofemoral syndrome, is not caused by or made worse by service-connected right knee disability. 










CONCLUSIONS OF LAW

1.  A low back disability, spondylolisthesis of L4-L5, degenerative disc disease, and degenerative joint disease was not incurred in or aggravated by service; a low back disability, degenerative joint disease, as a chronic disease may not be presumed to have been incurred in service; and a low back disability, spondylolisthesis of L4-L5, degenerative disc disease, and degenerative joint disease, is not proximately due to or aggravated by the service-connected right knee disability. 
38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


2.  A left knee disability, arthritic changes and patellofemoral syndrome, was not incurred in or aggravated by service; a left knee disability, arthritic changes, as a chronic disease may not be presumed to have been incurred in service; and a left knee disability, arthritic changes and patellofemoral syndrome, is not proximately due to or aggravated by the service-connected right knee disability.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § § 3.303, 3.307, 3.309, 3.310 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated in July 2007.  The notice included the type of evidence needed to substantiate the claims of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.  The Veteran was afforded VA examinations in August 2007 and July 2010.  

As the VA examinations were inadequate on the question of a nexus between the claimed disabilities and injuries in service, the Board obtained VHA opinion from a medical expert.  As the VHA expert reviewed the prior medical history and provided a rationale for the conclusions reached, the Board finds the VHA opinion adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).  

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONAS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, which encompasses degenerative joint disease, if manifest to a compensable degree within the year after active service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).

Facts 

While in service, the Veteran was involved in vehicle accidents in June 1951 and in May 1952.

In June 1951, the Veteran was driving his vehicle when the left front tire blew out and caused his vehicle to cross into oncoming traffic.  His vehicle collided with another vehicle and then hit a third vehicle.  When his vehicle came to a stop, it was upside down and the Veteran had lost consciousness. 

After the vehicle accident, the Veteran complained of shooting pains starting in the middle of his back at the belt line and radiating around the ribs.  There was no pain radiating down his legs.  The spine was described as supple with slight tenderness in the lower dorsal spine.  An X-ray of the lumbar spine was normal.  The Veteran suffered lacerations in the area of the right mandibular and right knee requiring stitches.  


There also was a right rib injury and abrasions to the left eye lid, left elbow, and left hand in the palmar aspect of the left index and middle fingers.  The right rib injury caused shooting pain from the middle of the back radiating around the ribs.  

In May 1952, the Veteran was riding on a motorcycle when he hit a slick spot and was thrown off the motorcycle.  The Veteran suffered, among other injuries, a simple comminuted fracture of the greater multangular bone on the left hand which resulted in surgical repair (arthrodesis of the left greater multangular and first metacarpal).  He also received a laceration and abrasion to the right forehead, abrasions to the left knee, the dorsum of the right hand, and his left thumb.  Both knees had contusions.

After separation from service, the Veteran has held various civilian occupations in law enforcement, construction, truck driving, and as a commercial fisherman.  He was a commercial fisherman for 30 years.  

In 2004, X-rays showed spondylolisthesis of L4-L5 as well as degenerative disc disease and degenerative facet changes (degenerative joint disease).  

On VA examination of the knees in August 2007, the Veteran complained of low back pain.  As for the left knee, there was good range of motion without instability, pain, or tenderness.  

In June and July 2009, the Veteran complained of bilateral knee pain, but the right knee had been a problem for over fifty years and was getting progressively worse.  X-rays showed degenerative joint disease in the left knee.

On VA examination in July 2010, the Veteran complained of right knee pain, but also had low back pain and left knee pain.  He did not recall any left knee pain or difficulties after the motorcycle accident or when he was separated from service.  He did have continuous pain in the right knee and about 5 to 6 years earlier he began to experience left knee pain as well.  

The VA examiner could not find an anatomical abnormality to account for the left knee pain and attributed the pain to patellofemoral syndrome.  The examiner stated it would be speculation to attribute anatomical pathology causing left knee pain to the Veteran's military service or to the service-connected right knee. 

As for the low back, the Veteran complained of back pain since separation from service.  X-rays showed degenerative arthritic changes and anterior subluxation of L4 in relation to L5.   The diagnosis was lumbosacral strain without documented bony or neurologic damages, and age-related degenerative joint disease, which was not likely connected to service.  

In April 2011, the Board obtained medical opinion from a VA orthopedic surgeon. 

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the vehicle accidents were documented in the service treatment records and not in combat, and as the Veteran does not assert that the accidents occurred in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Introduction

Service-connection has been granted for a right knee disability, resulting from the accidents.  The Veteran argues that his low back and left knee disabilities are caused either by the two in-service accidents or caused by or aggravated by the right knee disability.

The Veteran's Statements and Opinions

The Veteran has submitted statements and opinions concerning his claims.  The statements relate to his symptoms, the onset of the symptoms, and his personal experiences and his opinions relate the current disabilities either to accidents in service or to the service-connected right knee disability.  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Veteran as lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Also, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F. 3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be done by the Board).)

Analysis 

Neither a low back disability manifested by spondylolisthesis of L4-L5, degenerative disc disease, and degenerative joint disease, nor a left knee disability manifested by arthritic changes and patellofemoral syndrome is a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Here the diagnosis of a low back disability manifested by spondylolisthesis of L4-L5, degenerative disc disease, and degenerative joint disease and the diagnosis of a left knee disability manifested by arthritic changes and patellofemoral syndrome cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, therefore the disabilities are not simple medical conditions that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of a low back disability or of a left knee disability.





Where, as here, there is a question of the presence or a diagnosis of the claimed disabilities, not capable of lay observation by case law, and the claimed disabilities are not simple medication conditions under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of the claimed disabilities in service or since service, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence, and the statements are not to be considered as competent evidence favorable to the claims.

As for the Veteran describing a contemporaneous medical diagnosis and symptoms described by the Veteran that later support a diagnosis by a medical professional, no health-care professional has diagnosed a low back disability manifested by spondylolisthesis of L4-L5, degenerative disc disease, and degenerative joint disease or a left knee disability manifested by arthritic changes and patellofemoral syndrome before 2004 and no health-care professional has attributed the Veteran's low back and left knee symptoms to an injury, disease, or event in service or the service-connected right knee disability. 

For these reasons, the Board determines that the Veteran's statements are not competent evidence as to the diagnosis of the claimed disabilities in service or since service and the Board need not reach the question of credibility as the Veteran's statements are not admissible evidence.

Legal Theories of Service Connection 

Low Back Disability 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)





On the basis of the service treatment records alone, a low back disability manifested by spondylolisthesis of L4-L5, degenerative disc disease, and degenerative joint disease was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.

38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (Disability First Diagnosed after Service)

On the basis of the service treatment records, after the vehicle accident in June 1951, the Veteran complained of shooting pains starting in the middle of his back at the belt line and radiating around the ribs.  There was no pain radiating down his legs.  The spine was described as supple with a slight tenderness in the lower dorsal spine.  A lumbar spine x-ray was normal.  

As symptoms of a back pain were noted, that is, observed during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  

Although the service treatment records document back pain in June 1951, there were insufficient manifestations to identify any permanent low back disability or disease associated with the back condition.  The subsequent accident in 1952 did not document any complaint or treatment of the low back and the Veteran did not seek treatment at any other time while on active duty for his back.  

On separation examination in November 1952, there was no complaint, history, or finding of a low back abnormality, that is, the examination did not reveal any back problem and the Veteran did not report any recurrent back problem.




As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a low back disability or sufficient observation to establish chronicity during service on the basis of the several entries over three and half years of service and a longer period thereafter without any entry in the service treatment records, chronicity in service is not adequately supported by the service treatment records.

As chronicity in service is not adequately supported by the service treatment records, then service connection may be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).

After service, the Veteran has stated that he has had low back pain since service.  As the Veteran is competent to describe low back symptoms, but as it does not necessarily follow that there is a relationship between the current low back disability and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a lay person's observation is competent.  

As already explained the low back disability is not a condition under case law that have been found to be capable of lay observation and the low back disability is not a simple medical condition under Jandreau, the determination as to the diagnosis of a low back disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  

Also notwithstanding a showing of postservice continuity, the question of whether the postservice disability is related to service is a question of etiology requiring medical expertise unless such a relationship is one to which a lay person's observation is competent.   See Barr at 307-08.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.

An opinion on causation in this case requires that a person is qualified through education, training, or experience to offer a medical diagnosis or opinion.  As no factual foundation has been established to show that the Veteran is qualified through specialized education, training, or experience to offer such an opinion, his statements are not competent evidence on the question of causation and are excluded, that is, the statements are not to be consider as evidence in support of the claims.  

The record shows that after service a low back disability manifested by spondylolisthesis of L4-L5, degenerative disc disease, and degenerative joint disease by X-ray was first documented in 2004.  Although the Boards finds the Veteran competent to describe continuity of low back symptoms since service, the question of whether the postservice disability is related to service is a question of etiology requiring medical expertise unless such a relationship is one to which a lay person's observation is competent.  

As explained the Veteran is not competent to diagnose the current low back disability, because the disability is not one by case law that has been found capable of lay observation and the disability is not a simple medical condition.  To the extent the Veteran's statements are offered as prove of a continuity between the low back pain in service and the current low back disability, first diagnosed after service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, or training.

The Veteran as a lay person is not competent to declare either the presence or diagnosis of a low back disability based on personal observation, so that any inference based on what is not personally observable cannot be competent lay evidence.  




And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current low back disability first shown after service and an injury, disease, or event in service or a relationship between the current low back disability and the service-connected right knee disability. 

The only competent medical evidence consists of the opinion of the VHA expert, because the opinion of the VA examiner in July 2001 is inadequate. 

The Board asked the VHA expert, an orthopedic surgeon to review the record and to consider accepted medical principles in rendering an opinion on the following questions:

Whether the current spondylolisthesis of L4-L5, degenerative disc disease, and degenerative facet (joint) changes (diseases) were at least as likely as not related to the injuries service? 

And whether the current low back disability was at least as likely as not caused by or aggravated by the service-connected right knee disability?

The Board explained that in this context, the term "aggravation" meant a permanent increase in severity, that is, a worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms.

The VHA expert expressed the opinion that the low back disability, spondylolisthesis of L4-L5, degenerative disc disease, and degenerative facet (joint) changes (disease),was not related to the in-service injuries, because the injuries occurred in service in 1952 and X-rays showed spondylolisthesis of L4-L5 with degenerative changes in 2004 and that the current low back disability was more likely related to age, the Veteran's medical conditions, and his occupational as a commercial fisherman for 30 years. 

The VHA expert also expressed the opinion that the low back disability was not related, that is, not caused by or aggravated by the service-connected right knee disability.  The VHA expert stated that the low back disability was more likely related to age and the Veteran's occupational as a commercial fisherman for 30 years. 

This evidence opposes, rather than supports, the claim and there is no medical evidence in favor of the claim as the VHA expert concluded that it was less likely than not that the Veteran's current low back disability was related to the in-service injuries or caused by or aggravated by the service-connected right knee disability.

After service, degenerative joint disease of the lumbar spine by X-ray was first documented in 2004 well beyond the one-year presumptive period following separation from service in 1952 for manifestation of degenerative joint disease as a chronic disease under 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309.

In the absence of competent medical evidence in favor of the claim, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Service Connection for a Left Knee Disability 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, in the absence of any evidence of a complaint, finding, history, treatment, or diagnosis of residuals of a left knee injury or another left knee condition, a left knee disability was not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.



38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

After service, a left knee disability manifested by arthritis changes by X-ray and patellofemoral syndrome was first documented in 2009 well beyond the one-year presumptive period following separation from service in 1952 for manifestation of arthritic changes as a chronic disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

As no left knee symptoms were noted during service or for many years thereafter, and the Veteran himself offers no symptoms having their onset any earlier than 2005, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  

As to the current left knee disability, first diagnosed after service, 38 C.F.R. § 3.303(d) doe apply.

The Veteran has not presented any competent medical evidence as to the onset or etiology of the current disability.  As noted above, the Veteran is not competent to diagnose the current left knee disability. To the extent the Veteran's statements are offered as proof of an association between the left knee disability, first diagnosed after service, and injuries in service or to the service-connected right knee disability, the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized knowledge, education, or training.

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a left knee disability based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  



And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current left knee disability and an injury, disease, or event in service or a relationship between the current left knee disability and the service-connected right knee disability. 

The only competent medical evidence consists of the opinion of the VHA expert, because the opinion of the VA examiner in July 2001 is inadequate. 

The Board asked the VHA expert, an orthopedic surgeon to review the record and to consider accepted medical principles in rendering an opinion on the following questions:

Whether the left patellofemoral syndrome was at least as likely as not related to the injuries service; or, in the alternative?

And whether the left patellofemoral syndrome was at least as likely as not caused by or aggravated by the service-connected right knee disability?

The Board explained that in this context, the term "aggravation" meant a permanent increase in severity, that is, a worsening of the underlying condition not due to the natural progress as contrasted to a worsening of symptoms.

The VHA expert expressed the opinion that the left patellofemoral syndrome was not related to the in-service injuries.  

The VHA expert explained that it was very rare when one knee directly affects the other knee unless the disability of one knee is extremely disabling, which the Veteran did not have as shown by the medical records as the record showed that the arthritic changes by X-ray were mild, as there was no significant scarring attributed to lacerations in 1951, and there was good range of motion and a stable knee. 

The VHA expert also expressed the opinion that the left knee disability was not related, that is, not caused by or aggravated by the service-connected right knee disability, because it was very rare when one knee directly affects the other knee unless the disability of one knee is extremely disabling, which the Veteran did not have as shown by the medical records as the record showed that the arthritic changes by X-ray  were mild, as there was no significant scarring attributed to lacerations in 1951, and there was good range of motion and a stable knee. 

This evidence opposes, rather than supports, the claim.  As there is no medical evidence in favor of the claim and as the VHA expert concluded that it was less likely than not that the left knee disability was related to the in-service injuries or caused by or aggravated by the service-connected right knee disability, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A low back disability, spondylolisthesis of L4-L5, degenerative disc disease, and degenerative joint disease, is denied.

A left knee disability, arthritic changes and patellofemoral syndrome, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


